      Case 1:19-cv-00996-HSO-JCG Document 23 Filed 08/21/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

ST Engineering Halter Marine & Offshore,            §
Inc., d/b/a Halter Marine & Offshore                §
Plaintiff,                                          §    1:19cv996-HSO-JCG
                                                    §
                                                    §
VERSUS                                              §
                                                    §
                                                    § JUDGE HAIL S. OZERDEN
Ocean Lion Shipping, Ltd,                           §
Devote Management Pre, Ltd.                         §
Defendants                                          §MAGISTRATE JUDGE JOHN C.
                                                    §GARGIULO
                                                    §
                                                    §
                                                    §



                            MOTION FOR ATTORNEYS’ FEES

       COMES NOW, Plaintiff, ST Engineering Halter Marine & Offshore d/b/a Halter Marine

& Offshore (“Plaintiff” or “STEHMO”), through undersigned counsel, and, in compliance with

this Honorable Court’s July 27, 2020 Order, submits this Motion for Attorneys’ Fees against

Defendant Devote Management Pte, Ltd. (“Devote Management”).            STEHMO respectfully

requests this Court for an award of fees as more fully detailed in the accompanying memorandum,

the billing records attached hereto as Exhibit “A,” and supporting affidavit of David S. Bland

attached hereto as Exhibit “B.”

       WHEREFORE, STEHMO respectfully requests that this Honorable Court grant this

motion and award it $19,105.00 in fees against Devote Management.

       Respectfully submitted, this 21st day of August, 2020.




                                               1
      Case 1:19-cv-00996-HSO-JCG Document 23 Filed 08/21/20 Page 2 of 2




                             RESPECTFULLY SUBMITTED:

                             /s/ David S. Bland
                             David S. Bland (admitted PHV)
                             dbland@grsm.com
                             Mallory Wynne (admitted PHV)
                             mwynne@grsm.com
                             Rachel Bland (admitted PHV)
                             rbland@grsm.com
                             Gordon & Rees, LLP
                             909 Poydras Street, Suite 1860
                             New Orleans, LA 70112
                             Telephone: 504-528-3088
                             Facsimile: 504-586-3419
                             Attorneys for Plaintiff, ST Engineering Halter Marine &
                             Offshore, Inc

                             And

                             Allison R. Colon
                             (MS Bar. No. 103068)
                             acolon@grsm.com
                             Gordon & Rees, LLP
                             909 Poydras Street, Suite 1860
                             New Orleans, LA 70112
                             Telephone: 504-528-3088
                             Facsimile: 504-586-3419
                             Attorney for Plaintiff, ST Engineering Halter Marine &
                             Offshore, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon all

counsel of record through the Court’s Case Management Electronic Case Files’ electronic filing

system on this 21st day of August, 2020.




                                                          /s/ David S. Bland
                                                          David S. Bland

                                               2
